UNITED sTATEs DISTRICT coURT
FoR THE DISTRICT oF CoLUMBIA JUL 2 9 2013

Clerk, U.S. District and
Bankruptcy C0urts

William Schanck, )
)
Plaintiff, )

) ~ n ¢

v. ) C1v1l Act1on No.  _s_ \ \ L`_ g
)
William J. Clinton et al., )
)
Defendants. )
)
MEMORANDUM OPINION

T his matter is before the Court on review of plaintiffs pro se "Civil Rights Complaint"
and application to proceed in forma pauperis The Court will grant plaintiffs application to
proceed in forma pauperis and will dismiss this action for lack of subject matter jurisdiction See
Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that
subject matter jurisdiction is wanting).

Plaintiff, a prisoner incarcerated at the United States Penitentiary Lee in Jonesville,
Virginia, challenges the constitutionality of certain provisions of the Antiterrorism and Effective
Death Penalty Act of 1996 ("AEDPA") in general and as applied to him.l Specifically, plaintiff
challenges the one-year statute of limitations applicable to motions to vacate a sentence, 28
U.S.C. § 2255(f), and the limitations on bringing a second or successive motion, id. §§ 2255(h),
2244(b). See Compl. at 3-4. Plaintiff alleges that "every post conviction proceeding that he has

initiated has been denied because of the regulations established by the AEDPA," Compl. at 4,

l Plaintiff purports to bring a class action, but, as a pro se litigant, he cannot assert claims on

behalf of other individuals. See 28 U.S.C. § 1654.
1

and he seeks equitable relief that, if granted, would invalidate the foregoing provisions. See z'a'.
at 5-8 ("Prayer for reliet").

Consideration of the complaint and requested relief requires judicial review of the
decisions of the courts that have denied plaintiff relief. This Court lacks subject matter
jurisdiction to review the decisions of another district court and those of a higher federal court.
See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Flemz'ng v. United States, 847 F.
Supp. 170, 172 (D.D.C. 1994), cert. a’erzz'ed513 U.S. 1150 (1995) (citing District ofColumbz`a
Court ofAppeals v. Feldman, 460 U.S. 462, 482 (1983); R00ker v. Fz'delily Trust C0., 263 U.S.
413, 415, 416 (1923)); see also Panko v. Roa'ak, 606 F.2d 168, 171 n.6 (7th Cir. 1979), cert.
deniea’, 444 U.S. 1081 (1980) ("It seems axiomatic that a lower court may not order the judges or

officers of a higher court to take an action."). Hence, this case will be dismissed. A separate

gl/